Citation Nr: 1615282	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  09-31 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for a lumbar spine disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in 
St. Petersburg, Florida (RO).

In July 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge, seated at the RO.  A transcript of that hearing is of record.  

In November 2011, the Board remanded the claim on appeal and an additional claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  An August 2012 rating decision granted TDIU.  Therefore, that issue is no longer on appeal.


FINDING OF FACT

On April 6, 2016, prior to the promulgation of a decision in the appeal for a higher initial rating for a lumbar spine disability, the Board received notification from the Veteran that he wanted to withdraw that issue. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for a higher initial rating for a lumbar spine disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2015).  The Veteran has withdrawn the appeal for a higher initial rating for a lumbar spine disability.  Thus, there remain no allegations of errors of fact or law for appellate consideration regarding that issue.  Accordingly, the Board does not have jurisdiction to review that appeal and it is dismissed.


ORDER

The appeal for a higher initial rating for a lumbar spine disability is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


